988 F.2d 122
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert Gary BANHART, Defendant-Appellant.
No. 91-10153.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 22, 1993.*Decided Feb. 26, 1993.

Appeal from the United States District Court for the District of Arizona, No. CR-90-00228-ACM;  Alfredo C. Marquez, District Judge, Presiding.
D.Ariz.
AFFIRMED.
Before GOODWIN, SCHROEDER and CANBY, Circuit Judges.


1
MEMORANDUM**


2
Robert Gary Banhart appeals his conviction and 63-month sentence imposed under the United States Sentencing Guidelines following his plea of guilty to conspiracy to possess with intent to distribute approximately 350 pounds of marijuana in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(vii).   We find no nonfrivolous ground for appeal, and we affirm.


3
Banhart filed a notice of appeal pro se and, following substitution of counsel, his attorney submitted a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), stating that he could find no nonfrivolous reason in the record to reverse Banhart's conviction or vacate his sentence.   Counsel also filed a motion to withdraw as counsel of record.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issue for review.   Banhart was convicted following an exemplary Rule 11 hearing, and sentenced to a term of incarceration fully seven months shorter than the sentence to which he stipulated.   Therefore, we affirm the district court's judgment and grant counsel permission to withdraw.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3